Knowlton, J.
In Commonwealth v. Gorham, 99 Mass. 420, 422, it was said that “ the term ‘ conviction’ is used in at least two different senses in our statutes. In its most common use it signifies the finding of the jury that the prisoner is guilty ; but it is very frequently used as implying a judgment and sentence of the court upon a verdict or confession of guilt.” The statutes referred to in that case fully sustain the statement in the opinion. ■
The St. of 1887, c. 392, provides that “the conviction by a court of competent jurisdiction of a person licensed under the provisions of chapter one hundred of the Public Statutes, for violation of any of the provisions of said chapter, and the several acts in amendment thereof, shall of itself make the license of said person void.” Under this provision, the effect of a conviction of the kind named is to deprive the defendant of a valuable right, without an opportunity for further trial or investigation. We are of opinion that nothing less than a final judgment, conclusively establishing guilt, will satisfy the meaning of the word “ conviction ” as here used. At any time before a final judgment of the court, a motion in arrest of judgment may be made, or the verdict may be set aside upon a motion for a new trial, on the ground of newly discovered evidence, or for other good cause; and, upon further proceedings, it may turn out that the defendant is not guilty.
*327At the time of the sale relied on in the present case, the verdict of the jury in the former trial had not been followed by a judgment, and the defendant had not been convicted within the meaning of this statute. Verdict set aside.